GUY, J.
This is an action upon oral pleadings to recover broker’s commissions for procuring a purchaser for merchandise owned by defendants. Plaintiff claims to have produced a purchaser ready, able, and willing to purchase defendants’ property on terms fixed by defendants ; the purchaser in question being the firm of A. D. Matthews & Sons. In support of this contention plaintiff called as a witness one Moore, who testified that he, at the time in question, was in the employ of the firm of Matthews & Sons as “buyer,” and that he agreed to purchase the merchandise. There was no other evidence as to the authority of Moore to act in the matter, or that his employment as “buyer” conferred upon him general authority to buy, which would cover the subject-matter of this controversy. In the absence of such proof, it cannot be said that plaintiff made out a cause of action.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event. All concur.